AO 106 (Rev. 01/09) Application for a Search Warrant                                                                                         CLERK'S OFFICE U.S. DIST. COURT

                                                                                                                                                          FILED

                                                          UNITED                                                                                      MAR 13 2019
                                                                                                   for the
                                                                                                                                                    JU)ttt. ~DLEY,
                                                                                                                                                                 CLERK
                                                                                          Western District ofVirginia                              BY:(...(I.
                                                                                                                                                           DE U   K

                    In the Matter of the Search of                                                           )
             (Briefly describe the property to be searched                                                   )
              or identifY the person by name and address)                                                    )
                               2635 Everett Street                                                           )
                                  Apartment 1                                                                )
                                   Bristol, VA                                                               )

                                                                    APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the            Western          District of              Virginia              (identifY the person or describe property to
be searched and give its location): 2635 Everett Street, Apartment 1, Bristol, VA (to include the person of Tanner Dear and
                                    vehicles present that are operated by/under the control of Tanner Dear). Attachment A
                                    consists of a photograph of the structure housing Apartment 1.

               The person or property to be searched, described above, is believed to conceal (identifY the person or describe the
property to be seized):   See Attachment B



               The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                          ~evidence of a crime;
                          ~contraband, fruits of crime, or other items illegally possessed;
                          ~property designed for use, intended for use, or used in committing a crime;
                          0 a person to be arrested or a person who is unlawfully restrained.

        The search is related to a violation of _2_1_ U.S.C. § 846/841(a)(1) , and the application is based on these
facts: See Attachment C                                  and/or 841(a)(1)



                g      Continued on the attached sheet.
                 0 Delayed notice of _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                   under 18 U.S. C. § 31 03a, the basis of which is set forth on the attached sheet.


                                                                                                              ~-~
                                                                                                             ~~~~~~==~~~-
                                                                                                                 Applicant's signature

                                                                                                                        Brian Snedeker, Special Agent
                                                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                                               Judge's signature

City and state: _ ___:.A. .: b: . : .in'-'-'g""'d=-=o::. :. n"-,-=-Vi-=lr-"'-g.:.:cin:. :.:ia:.:___ _ _ __              Pamela Meade Sargent, USMJ
                                                                                                                             Printed name and title
                    Case 1:19-mj-00037-PMS Document 1 Filed 03/13/19 Page 1 of 6 Pageid#: 1
                      ATTACHMENT A




                        2635 Everett St, Bristol, VA




Case 1:19-mj-00037-PMS Document 1 Filed 03/13/19 Page 2 of 6 Pageid#: 2
                                   ATTACHMENT B


1. Marijuana distribution paraphernalia including (but not limited to) scales, plastic
   baggies, wrapping material; devices used to communicate with other drug
   traffickers/co-conspirators including cellular telephones; electronic equipment used
   for counter-surveillance to include video surveillance systems and related DVRs
   (digital video recorders), scanners, and anti-bugging devices.

2. Firearms, including but not limited to handguns, rifles, and shotguns that are
   commonly used by individuals to protect controlled substances and related drug
   proceeds/assets. Firearms, oftentimes stolen, are also routinely bartered in exchange
   for controlled substances.

3. Books, records, ledgers, notes, and videos pertaining to the illicit distribution,
   purchasing, and transporting of marijuana.

4. Messages, letters, telephone numbers, and addresses relating to customers, suppliers,
   and other co-conspirators involved with the illicit distribution, purchasing, and
   transporting of marijuana. These messages, letters, telephone numbers,
   and addresses may be written on personal calendars, personal address and /or
   telephone books, Rolodex type indices, notebooks, loose pieces of paper, and found
   in mail.

5. Photographs and videos depicting marijuana, drug distribution paraphernalia,
   substantial assets, co-conspirators, and persons with marijuana.

6. Books, ledgers, receipts, bank statements, cashier's checks, and other items
   evidencing the acquisition, secreting, transferring and/or concealment of assets or the
   expenditure of narcotics proceeds.

7. Items or articles of personal property tending to show ownership, dominion, or
   control of the premises/property/vehicles. Such items or articles include (but are not
   limited to) personal identification, personal correspondence, diaries, checkbooks,
   notes, photographs, keys, receipts, mail, personal telephone and address books,
   videos, and motor vehicle related documents (titles/registrations).

8. Large amounts of currency (exceeding $1000. 00) or readily transported assets
   which are used as cash equivalents (cashier's checks, prepaid money/credit cards,
   money orders, gold, diamonds, precious jewels, etc.)

9. Items listed in Paragraphs 3 through 7 may be stored in digital media. Therefore,
   digital media (including but not limited to computers/computer hard drives, digital
   video recorders (DVRs), floppy disks, CD's, flash/jump drives, personal digital
   assistants (PDA' s), cellular telephones/smartphones, digital cameras, iPODs, iPADs,
   etc.) are to be seized and examined for the items listed in Paragraphs 3 through 7.




Case 1:19-mj-00037-PMS Document 1 Filed 03/13/19 Page 3 of 6 Pageid#: 3
                                   ATTACHMENT C

                                    AFFIDAVIT of
                             Special Agent Brian Snedeker
                            Drug Enforcement Administration
                                    Bristol, Virginia


1. I, Special Agent Brian Snedeker, being du1y sworn hereby depose and say:

2. The purpose of this application and affidavit is to secure a search warrant for the
   premises known as 2635 Everett Street, Apt. 1, Bristol, VA This affiant, after
   obtaining and reviewing information, believes there is evidence of distribution of
   marijuana and/or conspiracy to distribute marijuana at 2635 Everett Street, Apt. 1,
   Bristol, VA in violation of 21 USC 841 (a)( 1) and 846/84 ~ (a)( 1).

3. I am a Special Agent with the Drug Enforcement Administration (DEA) and have
   been so employed for approximately (27) years. During my employment I have
   received comprehensive classroom training from the Drug Enforcement
   Administration in specialized narcotic investigative matters including but not limited
   to drug interdiction, drug detection, money laundering techniques and schemes,
   smuggling, and the investigation of individuals and organizations involving the
   smuggling, cultivation, manufacturing, and illicit trafficking of controlled substances
   and controlled substance precursors. I have participated in the investigations and
   subsequent arrests of hundreds of individuals involved with the trafficking of
   controlled substances, including marijuana. I have also executed hundreds of search
   warrants related to the trafficking and manufacturing of controlled substances,
   including marijuana.

4. The facts set forth in this affidavit are known to me as a result of information provided
   to me by other law enforcement officers.

5. A review by law enforcement of recorded telephone calls between a jail inmate or
   inmates at multiple jail facilities and Tanner Dear during 2019 revealed the
   following:

   • During January 2019, Tanner Dear claimed that he was a marijuana trafficker.

   • During January 2019, Tanner Dear expressed concern about federal law
     enforcement becoming aware of his possession of a large quantity of United States
     Currency (USC).

   • During January 2019, Tanner Dear discussed the collection of drug monies owed
     and the coordination/logistics of future drug transactions. These discussions
     were not necessarily about marijuana in particular.

   • During February 2019, Tanner Dear discussed the idea of going to see his probation
     officer to inquire if said probation officer would place Dear in jail for a month so
     that Dear would stop using pills (interpreted to mean prescription drugs) and
    manJuana.
Case 1:19-mj-00037-PMS Document 1 Filed 03/13/19 Page 4 of 6 Pageid#: 4
   • During mid-February 2019, Tanner Dear and an inmate at the Bristol Virginia Jail
     discussed/coordinated the smuggling of marijuana (referred to as "greenery"),
     "telephone poles" (slang term for Alprazolam tablets - Alprazolam is a Schedule N
     Controlled Substance), and tobacco into the jail facility. [A timely review of this
     telephone call and other calls between the inmate and another person(s) involved
     with this conspiracy to smuggle contraband into the jail facility enabled law
     enforcement to intercept the marijuana and tobacco prior to entry into the jail
     facility. No Alprazolam tablets were encountered/seized.]

6. A review of Tanner Dear's criminal history revealed his 2016 arrest for possession of
   a Schedule I Controlled Substance, Possession of Cocaine, Trafficking in Cocaine,
   illegal Drugs, Marijuana, or Methamphetamine, Purchase I Possession I Manufacture I
   Distribution/or Sale ofMarijuana, and Crossing State/County Guard Lines with
   Weapons, Intoxicants, Drugs Without Consent. Dear was subsequently found guilty
   of Possession With Intent to Distribute BK-DMBDB (a Schedule I Controlled
   Substance) on Feburary 15,2018 and sentenced to (10) years of probation. Dear is
   currently on probation and has a 4th Amendment waiver.

7. This affiant is aware based on his training, experience, and conversations with other
   law enforcement officers that individuals who conspire to distribute marijuana
   typically maintain marijuana, marijuana distribution paraphernalia (small, plastic,
   Ziploc-type baggies, digital scales, etc.), notes, records, messages, and telephone
   numbers (pertaining to marijuana trafficking related contacts/co-conspirators), and
   other items as listed and explained on Attachment B (of the Application and Affidavit
   for Search Warrant to which this affidavit is attached) on their persons, inside their
   residences, garages, outbuildings/barns, campers, and vehicles or vehicles they operate
   and/or over which they have control.

8. Tanner Dear's known residence is 2635 Everett Street, Apt. 1, Bristol, VA (located
   within the Western District of Virginia).

9. Based upon the facts set forth above, I believe there is probable cause for the
   issuance of a search warrant for the premises known as 2635 Everett Street, Apt. 1,
   Bristol, VA as there is probable cause to believe that there is evidence of a violation
   of 21 USC 841(a)(1) and 846/841(a)(1) at said premises.




 Brian Snedeker, Special Agent (DEA)


Subscribed and sworn to before me, this the --=-----r:----'1 day of   ~ 1 d-cJLCf.
in Abingdon, Virginia.


                                          Pamela Meade Sargent
                                       United States Magistrate Judge
                                         Western District of Virginia
Case 1:19-mj-00037-PMS Document 1 Filed 03/13/19 Page 5 of 6 Pageid#: 5
Seen by:




Case 1:19-mj-00037-PMS Document 1 Filed 03/13/19 Page 6 of 6 Pageid#: 6
